Citation Nr: 0404446	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and J.A.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in May 2002, that denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss.  The denial of service connection was duly 
appealed, and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  It is at least as likely as not that the veteran's 
bilateral hearing loss began as the result of noise exposure 
during active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) became law.  See also 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (revision of 38 C.F.R. § 3.159, 
effective November 9, 2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran examinations addressing his claimed disabilities.  
See 38 C.F.R. § 3.159 (c)(4) (2003).

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in the May 2002 rating 
decision, a February 2003 Statement of the Case (SOC), the 
April, July, and September Supplemental SOCs (SSOC); and a 
July 2003 development letter, as well as during a January 
2003 hearing at the RO.  See 38 U.S.C.A. § 5103.  These 
communications, which included the provisions of 38 C.F.R. 
§ 3.159, contained a description of the type of evidence 
necessary to substantiate the veteran's claims, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

Analysis

Review of the evidence of record reveals that the veteran has 
current bilateral hearing loss and tinnitus.  The levels of 
hearing loss measured during the VA examinations in June 
1999, August 2001, and August 2003 all meet the requirements 
of 38 C.F.R. § 3.385 (2003).  Hearing impairment will be 
considered a disability when the threshold for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Review of the veteran's service medical records reveals 
normal hearing audiometric test results upon entry into 
service in June 1962 and in April 1964.  The veteran's August 
1966 separation examination showed normal whispered voice 
test results.  

The veteran has reported in written submissions and at a 
January 2003 hearing that he was exposed to noise during his 
naval service while working in the engine room as an 
electrician and while performing duties on a gun crew.  He 
also reports that he bled from his left ear during 
recompression chamber testing.  He recalled that surgery was 
subsequently performed on this ear, although it is not 
reflected in his service medical records.  

Regarding post-service noise exposure, the veteran reported a 
30 year career as a police officer during which time he was 
exposed to noise on firing ranges.  He reports wearing 
hearing protection.  Review of noise exposure reported during 
VA examinations also reveals reports of exposure to garden 
equipment, such as lawn mowers and weed whackers, as well as 
rock concerts, all without ear protection.

The veteran testified that he first noticed difficulties 
hearing in the 1970's and eventually required hearing aids in 
the 1980's.  Review of the evidence of record indicates that 
the veteran was first diagnosed with sensorineural hearing 
loss in 1988.

The veteran has been examined several times by VA and has 
submitted private medical records in support of his claim.  

VA first examined the veteran in June 1999.  The examiner 
noted the veteran's history of noise exposure and documented 
the veteran's bilateral hearing loss through audiometric 
testing.  He did not opine as to an etiological connection 
between the veteran's noise exposure during service and his 
current bilateral hearing loss.

VA next examined the veteran in August 2001.  The examiner 
noted her review of the veteran's service medical records and 
post service hearing test.  She opined that it was more 
likely than not that the veteran's hearing was close to 
normal at the time of discharge but there was a remote 
possibility that some slight loss was present at the end of 
the veteran's military service.  The hearing tests contained 
in the claims file for the 1980s through the 1990s documented 
a rather rapidly progressing sensorineural hearing loss in 
both ears.

The veteran submitted a February 2003 letter from F.F., M.D.  
He noted that it was quite reasonable to assume that the 
veteran's hearing loss, at least to a great degree, was 
related to his service.  He did note that he did not have the 
ability to compare the veteran's hearing and progress of the 
loss over the years as he did not have any audiograms.  He 
concluded that this was a purely speculative assumption that 
was based on the veteran's history. 

The final VA examination of the veteran occurred in August 
2003.  The audiologist opined that it was at least as likely 
as not that a small part of the veteran's hearing loss 
resulted from exposure to hazardous noise in the Navy without 
adequate hearing protection.  She opined that the whispered 
voice test did not rule out the possibility that some hearing 
loss resulted from loud noise exposure in the Navy.  She did 
clarify that it was more likely than not that the 
preponderance of the veteran's present hearing impairment 
resulted from post service factors.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  The evidence is balanced regarding the effects of 
the veteran's noise exposure during service to his present 
bilateral hearing loss.  The consensus of the VA examiners 
and private medical opinions is that it is at least as likely 
as not that the veteran's bilateral hearing loss began during 
service.  From the evidence of record, it appears that 
subsequent to service it was substantially aggravated by post 
service noise exposure.  Under the circumstances, service 
connection may be granted, applying the "benefit of the 
doubt" rule.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  The Board therefore finds that the evidence 
does support a finding that the veteran's bilateral hearing 
loss was incurred during his period of active service.  
Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107 (b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d) (2003).


ORDER

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



